OPINION
PER CURIAM:
The judgment of sentence is vacated and the case is remanded for further proceedings consistent with Commonwealth v. McCusker, Pa. (No. 2850 Allocatur Docket, filed 9/21/77). Upon remand the lower court must advise appellant as provided in Rule 1405(c), Pa.R.Crim.P. (Added 6/29/77, effective 9/1/77). Appellant should comply with the procedure set forth in Rule 321, Pa.R.Crim.P.
PRICE and VAN der VOORT, JJ., dissented.
WATKINS, former P. J., did not participate in the consideration or decision of this case.